DIETRICH, Circuit Judge.
From a judgment of conviction upon two counts, one charging unlawful possession, of intoxicating *205liquor, and the other unlawful possession of three stills, the defendant, Charles Schindler, brings error. The only point urged is the insufficiency of the evidence.
Admittedly, considerable quantities of whisky, the three still's, and other indicia of illicit transactions respecting, intoxicating liquors, were found on premises under defendant’s control, and while the circumstances showing knowledge and conscious participation may, in some respects, be conceded to be meager, they were sufficient to warrant submission to the jury. Such, doubtless, was the view of counsel for defendant at the time, for he made no suggestion to the contrary by motion for a directed verdict, or by exception to the instructions, or in any other manner. Hence the record exhibits no reviewable question. Bilboa v. United States (C. C. A. 9) 287 F. 125; Moore v. United States (C. C. A. 9) 1 F.(2d) 839; Lucis v. United States (C. C. A. 9) 2 F.(2d) 975; Utley v. United States (C. C. A. 9) 5 F.(2d) 963; Rossi v. United States (C. C. A. 8) 9 F.(2d) 362.
Affirmed.